DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 3, 5, 7, 9 – 11, 13 – 16, & 21 – 23, the cancellation of claims 6 & 18 – 19, as well as new claims 25 – 26. Claims 1 – 3, 5, 7, 9 – 11, 13 – 16, 20 – 26 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 – 3, 13, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi (US 2011/0045724 A1).
With regard to claim 1, Bahukudumbi teaches a multi-layer composite comprising a core layer 100 (Applicant’s “high-permittivity structural layer”) and two skin layers 200 (Applicant’s “low-permittivity layers”). The core layer is composed of a fibrous reinforcement material of high permittivity, such as glass fibers 110, with polymer binder 120 (Applicant’s “organic matrix”) (paragraphs [0021] & [0023]). The two skin layers 200 are composed of woven fibrous reinforcement 210 of low permittivity, such as 
Bahukudumbi does not explicitly teach the composite laminate is used as an aircraft radome. However, when reading the preamble in the context of the entire claim, the recitation a radome is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


    PNG
    media_image1.png
    344
    578
    media_image1.png
    Greyscale

	With regard to claim 2, Bahukudumbi teaches each of the layers is formed by impregnating the fibers with a matrix material (a prepreg ply) (paragraph [0032]).
claim 3, Bahukudumbi teaches there may be 2 – 5 layers or more of layer 200 (Applicant’s “plies forming each of the covering layers”) on one of both surfaces of the first layer 100 (paragraph [0025]), which overlaps with Applicant’s claimed range of greater than 4.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 13, Bahukudumbi teaches each of the low permittivity covering layers 200 has a thickness less than a thickness of the high-permittivity structural layer 100 (paragraph [0024] & Fig. 6 above).
With regard to claim 26, Applicant’s specification teaches for the embodiments of their invention, for frequencies between 18 and 31 GHz and for angles of incidence up to 50°, an attenuation of electromagnetic waves through a central painted portion of the radome does not exceed a value of the order of 1 dB (paragraph [0068] of the specification). Applicant’s specification does not teach the optional high-permittivity protective layer as a requirement for obtaining this property. 
As discussed above, Bahukudumbi teaches an embodiment of Applicant’s invention composed of similar structural features and composition as Applicant’s claimed radome. Therefore, the laminate taught by the references above would encompass similar properties, wherein the laminate has for frequencies between 18 and 31 GHz and for angles of incidence up to 50°, an attenuation of electromagnetic waves 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Claims 5, 9 – 10, 14 – 16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi, as applied to claim 1 above, and further in view of Ziolkowski et al. (U.S. Patent No. 7,420,523 B1).
With regard to claim 5, Bahukudumbi teaches the presence of a third layer 300 located between the first layer 100 and a second layer 200. The third layer is formed of high modulus fibers, such as glass fibers (high permittivity material) (paragraph [0030]). 

Ziolkowski et al. teach a B-sandwich radome fabrication for an aircraft (Col. 1, Line 20) comprising at least one structural layer (40) comprising glass fiber reinforcement and epoxy (organic) matrix (Applicant’s “a plurality of high permittivity layers”) (see Fig. 5, Col. 2, Lines 25 – 34 & Col. 4, Lines 42 - 51). The structural layers typically contain 20 plies and the number of plies will depend on the frequency of interest (Col. 3, Lines 52 – 66).

    PNG
    media_image2.png
    185
    426
    media_image2.png
    Greyscale

Therefore, based on the teachings of Ziolkowski et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the number of plies within each of the high permittivity layers taught by Bakudumbi based on the desired attenuation frequency when the laminate is used as a radome.
	
With regard to claims 9 – 11 & 14 – 16, Bakudumbi fails to explicitly teach the permittivity values or relative thicknesses of the layers of the laminate.
Ziolkowski et al. teach a laminate for a radome comprising a central high permittivity layer (Applicant’s “structural layer”) and two outer low permittivity layers (Applicant’s “covering layers”). The plies of the structural layers are added to the stack of structural layers until the desired thickness is reached, such as ¼ to ¾ of the 
Therefore, based on the teachings of Ziolowski et al. and absent a showing of criticality with respect to the thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of the composite layers taught by Bahukudumbi through routine experimentation in order to achieve the protection for the frequencies of interest.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 20, Bahukudumbi does not explicitly teach the composite laminate is used as an aircraft radome. However, Bahukudumbi also does not limit the use of the laminate (paragraph [0002]). Ziolkowski et al. teach a laminate for a radome used for aircraft (Col. 1, Line 20).

Claim 7 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bahukudumbi, as applied to claim 1 above, and further in view of Mackenzie (U.S. Patent No. 5,408,244).
Bahukudumbi teach paint may be applied to the outer surface of the laminate, but fail to teach the presence of a high-permittivity protective layer formed by a prepreg ply or has a thickness of less than 300 µm (claim 7) and position on only one of the two-low permittivity layers (claim 25).


    PNG
    media_image3.png
    253
    317
    media_image3.png
    Greyscale

Therefore, based on the teachings of Mackenzie, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a high permittivity protective layer between an outer low permittivity layer and a thick layer for providing physical protection to the radome, without sacrificing the desired transmission characteristics.

Claims 1 – 3, 5, 9 – 11, 13 – 16, 20, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ziolkowski et al. (U.S. Patent No. 7,420,523 B1), in view of Ettin (US 2014/0335752 A1).
With regard to claim 1, Ziolkowski et al. teach a B-sandwich radome fabrication for an aircraft (Col. 1, Line 20) comprising at least one structural layer (40a & 40b) comprising glass fiber reinforcement and epoxy (organic) matrix (Applicant’s “a plurality of high permittivity layers”) and matching skin layers of dielectric material (Applicant’s “low-permittivity cover layers”) (50 & 52) applied to the top and bottom sides of the at least one structural layer (see Fig. 5 below, Col. 2, Lines 25 – 34 & Col. 4, Lines 42 - 51).  Paint layers 44 & 46 are optional (Col. 4, Lines 13 – 14).

    PNG
    media_image4.png
    198
    488
    media_image4.png
    Greyscale

Ziolkowski et al. fail to teach the presence of polyolefin fibers in the low-permittivity layers.
Ettin et al. teach multiple articles, including radomes (paragraph [0098]) comprising composites of polyolefin fiber and glass fiber.  For example, multilayer composite structures, wherein a first layer is composed of a polyolefin fiber reinforced prepreg and a second layer is composed of a fiber glass reinforced prepreg (paragraphs [0107] – [0112]).  Exemplary polyolefin includes polypropylene (paragraph [0108]).  Prepregs formed of polyolefin fibers provide toughness and fatigue resistance to fiber reinforced composites (paragraph [0002]). The fiber reinforced component may be in 
Therefore, based on the teachings of Ettin et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the toughness, fatigue resistance, and strength for light weight laminates, such as the lightweight radome structure taught by Ziolowski et al., by incorporating polyolefin fibers in the form of woven fabrics into the matching skin layers.

With regard to claim 2, as discussed above for claim 1, Ziolkowski et al. teach a fiber reinforced epoxy resin (i.e. a prepreg). Additionally, Ettin et al. teach a radome comprising multiple layers of polyolefin fiber reinforced prepreg (paragraphs [0107] – [0112]).
With regard to claim 3, Ziolkowski et al. teach each matching skin (covering layer) contains the same number of plies (Figs. 5 – 6).  In this case, one ply for each layer.
With regard to claim 5, Ziolkowski et al. teach a B-sandwich radome fabrication for an aircraft (Col. 1, Line 20) comprising at least one structural layer (40) comprising glass fiber reinforcement and epoxy (organic) matrix (Applicant’s “a plurality of high permittivity layers”) (see Fig. 5, Col. 2, Lines 25 – 34 & Col. 4, Lines 42 - 51). The structural layers typically contain 20 plies and the number of plies will depend on the frequency of interest (Col. 3, Lines 52 – 66).  
With regard to claims 9 – 11 & 13 – 16, Ziolkowski et al. teach the plies of the structural layers are added to the stack of structural layers until the desired thickness is 
Therefore, absent a showing of criticality with respect to the thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness of the composite layers through routine experimentation in order to achieve the protection for the frequencies of interest.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 20, Ziolkowski et al. teach the B-sandwich radome fabrication for use in an aircraft (Col. 1, Line 20).
With regard to claim 26, Applicant’s specification teaches for the embodiments of their invention, for frequencies between 18 and 31 GHz and for angles of incidence up to 50°, an attenuation of electromagnetic waves through a central painted portion of the radome does not exceed a value of the order of 1 dB (paragraph [0068] of the specification). Applicant’s specification does not teach the optional high-permittivity protective layer as a requirement for obtaining this property. 
As discussed above, the combined teachings of the references cited above result in an embodiment of Applicant’s invention composed of similar structural features and composition as Applicant’s claimed radome. Therefore, the laminate taught by the references above would encompass similar properties, wherein the laminate has for frequencies between 18 and 31 GHz and for angles of incidence up to 50°, an 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ziolkowski et al. & Ettin et al., as applied to claim 6 above, and further in view of Lenzi (US 2017/0043552 A1).
The references cited above teach each of the composite layers formed of a prepreg poly or by a superposition of prepreg plies, and that each protective (paint) layer comprises a single ply.  However, the references fail to cited the protective (paint) layer comprises a prepreg (i.e. contains fiber reinforcement).

Therefore, based on the teachings of Lenzi, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate reinforcing fibers into the protective layer taught by Ziolkowski et al. in order to form a protective prepreg with improved burn through resistance and electromagnetic shielding capabilities.
	With regard to the thickness of the protective layer, Lenzi et al. teach the prepreg layers are applied to the surface according to reach a desired thickness (paragraph [0100]). Lenzi et al. do not teach an explicit value for the thickness of the protective pre-preg layer.
	However, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired protection from lightning strikes. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ziolkowski et al. (U.S. Patent No. 7,420,523 B1), in view of Ettin (US 2014/0335752 A1).
With regard to claim 21, Ziolkowski et al. teach a B-sandwich radome fabrication for an aircraft (Col. 1, Line 20) comprising at least one structural layer (40a & 40b) comprising glass fiber reinforcement and epoxy (organic) matrix (Applicant’s “a plurality of high permittivity layers”) and matching skin layers of dielectric material (Applicant’s “low-permittivity cover layers”) (50 & 52) applied to the top and bottom sides of the at least one structural layer (see Fig. 5 below, Col. 2, Lines 25 – 34 & Col. 4, Lines 42 - 51). 
Ziolkowksi et al. do not teach the presence of fiber reinforcement in the low permittivity layer.

    PNG
    media_image4.png
    198
    488
    media_image4.png
    Greyscale

Ziolkowski et al. fail to teach the presence of polyolefin fibers in the low-permittivity layers.
Ettin et al. teach multiple articles, including radomes (paragraph [0098]) comprising composites of polyolefin fiber and glass fiber.  For example, multilayer composite structures, wherein a first layer is composed of a polyolefin fiber reinforced prepreg and a second layer is composed of a fiber glass reinforced prepreg (paragraphs [0107] – [0112]).  Exemplary polyolefin includes polypropylene (paragraph [0108]).  
Therefore, based on the teachings of Ettin et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve the toughness and fatigue resistance of the radome structure taught by Ziolowski et al. by incorporating polyolefin fibers into the matching skin layers.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ziolkwoski et al. & Effin, as applied to claim 1 above, and further in view of Mackenzie (U.S. Patent No. 5,408,244).
With regard to claim 25, as discussed above, Ziolkowski et al. teach paint layers 44 & 46 are optional (Col. 4, Lines 13 – 14). 
Ziolkowski et al. do not teach one of the two low-permittivity covering layers is an inner layer defining an inner face that is not covered by another element of the radome and another of the two low-permittivity covering layers is an outer layer defining an outer face, the outer face being directly covered by the high-permittivity protective layer that is directly covered by paint or the outer face being directly covered by paint.
Mackenzie teaches a first radome embodiment without a protective coating (Fig. 7) and a second radome embodiment comprising a thin protective coating (82) of high permittivity material formed between at least one of the outer 

    PNG
    media_image3.png
    253
    317
    media_image3.png
    Greyscale

Therefore, based on the teachings of Mackenzie, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a high permittivity protective layer between an outer low permittivity layer and a thick layer for providing physical protection to the radome, without sacrificing the desired transmission characteristics.

Allowable Subject Matter
Claims 22 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 22, the closest prior art is as follows:
Mackenzie (U.S. Patent No. 5,408,244), as discussed above, teach a first radome embodiment without a protective coating (Fig. 7) and a second radome embodiment comprising a thin protective coating formed of a material having high permittivity (Fig. 9). However, Mackenzie fails to teach an embodiment in which “the protective layer extending exclusively in the peripheral region of the transparent portion,” as required by claim 22.

    PNG
    media_image5.png
    274
    283
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    253
    302
    media_image6.png
    Greyscale

Tanabe et al. (US2020/0076069 A1) teach radome comprising first and second regions having different radio-wave transmission characteristics from each other. The second region is peripheral to the first region. In at least one embodiment, a second region is similar to first region (30A = 31B), but contains a second layer (31A) on top (see Fig. 14 below). A first radio-wave transmission passes through the first region and a second radio wave passes through a second region (abstract).

    PNG
    media_image7.png
    308
    443
    media_image7.png
    Greyscale

Tanabe et al. do not teach the region 31A is a protective layer or that region 31A has higher permittivity. Therefore, based on the teachings of Tanabe et al., it would not be obvious to one of ordinary skill in the art to form “at least one other high-permittivity layer being a protective layer covering one of the layers, the protective layer extending exclusively in the peripheral region of the transparent portion,” as required by claim 22.

With regard to claim 23, Lavin et al. (US 2017/0301980 A1; also published as CA 02921097) teach resonance cavity 198 position behind RF window 118 and RF antenna 124 (P0060). Lavin et al. teach a radome comprising a first composite comprising a first laminate 138 (Applicant’s opaque “peripheral portion”) and a second laminate 140 (Applicant’s “transparent portion”) (paragraph [0029]). The first laminate includes outer perimeter edge 142 and inner perimeter edge 144 (paragraph [0029]). The second laminate may define the RF window (paragraph [0029]).

    PNG
    media_image8.png
    336
    540
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    574
    628
    media_image9.png
    Greyscale


Claims 23 – 24 are dependent on claim 22 and therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant argues, “Claims 1 – 3, 6 – 7, 9 – 14, & 18 – 21 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackenzie (U.S. Patent No. 5,408,244)…It is respectfully submitted that the radome in Mackenzie does not consist of the layers recited in claim 1…It is respectfully requested that the radome in Mackenzi does not consist of the layers recited in claim 1 for the same reasons as noted above with respect to claim 1” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claims 1 & 21, the rejection of claims 1 – 3, 6 – 7, 9 – 14, & 18 – 21 under 35 U.S.C. 102(a)(1) by Mackenzie has been withdrawn. 

Applicant argues, “It is respectfully requested that Ziolowski and Ettin do not render obvious ‘wherein the woven fibrous reinforcement of at least one of the low-
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Ettin et al. teach numerous embodiments of the laminate comprising polyolefin fibers and glass fibers. Applicant’s arguments citing paragraphs [0003] – [0006] addresses only one of the many embodiments taught by Ettin. As discussed above, Ettin et al. teach another embodiment of multilayer composite structures, wherein a first layer is composed of a polyolefin fiber reinforced prepreg and a second layer is composed of a fiber glass reinforced prepreg (paragraphs [0107] – [0112]). This embodiment is similar to the laminates taught by Ziolkowski et al. and Applicant’s laminates, both of which comprises low permittivity layers of polyolefin fibers in and high permittivity layers of glass fibers in a binder. In other words, contrary to Applicant’s assertion, Ettin do not limit their teachings to a polyolefin fiber and glass fiber blend within a single layer.

Applicant argues, “As noted in the Declaration, the entire point of the invention of Ziolkowski et al. is to replace the conventional fairly rigid and fiber-reinforced skin layers with a non-reinforced material that can be assembled with the structural core layer in a process compatible with the manufacture of single material radome structure. However, due to the modulus of the fibers of Ettin et al. compared to the modulus of the skin layers of Ziolkowski et al., it is clear to one of skill in the art that Ziolkowski et al. specifically discourages one from using a woven fibrous reinforcement, as disclosed in Ettin et al., in the radome of Ziolkowski et al.” (Remarks, Pgs. 11 – 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Ziolowski et al. teach the object of their invention was to achieve “a radome structure which weighs less than prior art” radome structures (Col. 2, Lines 3 – 5). Furthermore, Ziolowski et al. do not require or discourage a particular modulus, or teach against the presence of fibers. Nor is there any evidence to suggest the weight of the radome would be significantly increased if said fibers were woven compared to non-woven. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781